Citation Nr: 0808747	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-37 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chest pains.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to May 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the RO.  


FINDING OF FACT

Through a signed communication received on March 13, 2008, 
prior to promulgation of a decision by the Board, the veteran 
withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204.

The veteran withdrew his appeal concerning the matters at 
issue herein in a signed statement received by the Board in 
March 2008.  In light of the veteran's withdrawal of his 
appeal, there remain no allegations of error of fact or law 
for appellate consideration.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist. 

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the issues enumerated above, and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


